Citation Nr: 0409927	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-17 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for bilateral hearing loss 
and evaluated it as zero percent disabling.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The veteran submitted a number of medical records with a March 
2004 statement in support of his claim for an increased rating.  
In his statement, he referred to a VA examination report dated in 
February 2002 that was allegedly submitted along with other 
medical records.  However, this examination report was not 
attached to the other records and a review of the claims file 
reveals that such report is not in the claims file.  The veteran 
did not specify what type of examination (i.e., audiological) he 
underwent in February 2002, nevertheless he is apparently claiming 
it is pertinent to the issue on appeal.  Any VA medical records 
are deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
remaining records received in March 2004 are now a part of the 
veteran's claims file.  The Board notes, however, that they are 
all duplicates of previously reviewed service medical records.  

To ensure full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable provisions of the VCAA, 
including what evidence is needed to support his claim, what 
evidence VA will develop, and what evidence the veteran must 
furnish.  

2.  The RO should contact the veteran to determine which VA 
facility provided the February 2002 examination.  The RO should 
then obtain the examination report and associate it with the 
claims file.  The RO should again review the record, if in order.  
Upon completion of the above requested development and any 
additional development deemed appropriate, the RO should 
readjudicate the issue of an increased rating for bilateral 
hearing loss.  If the benefit sought on appeal remains denied, the 
veteran and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





